In Re: Application for rehearing as to action December 8, 1977, on motion to lift stay order issued on September 22, 1977.
PER CURIAM.
The plaintiff husband was granted a stay order of a change of custody of his child, pending appellate review, by this court, which acted on the plaintiff’s application for supervisory writs. The defendant wife applies for a rehearing as to our action of December 8, 1977, which conditionally continued the stay order and denied her motion to rescind it.
While the application for rehearing was pending, the plaintiff husband filed in this court pleadings showing that his appeal was dismissed as moot, due to the emancipation by marriage of the child whose custody is contested. The plaintiff husband indicates that his request for supervisory relief is moot.
Accordingly, rehearing is granted, and our stay order is rescinded.